Citation Nr: 1120000	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  This claim was previously remanded by the Board in July 2005 and February 2009 for additional evidentiary development.  

The Veteran requested and was afforded a hearing before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky in September 2003.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's PTSD manifested as a result of his military service in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.



	(CONTINUED ON NEXT PAGE)
Relevant Facts and Analysis

The Veteran contends that he is entitled to service connection for PTSD.  Having reviewed the evidence of record, the Board finds that the evidence in this case is at least in equipoise.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement to service connection for PTSD is warranted.  

The Veteran's service treatment records do not demonstrate that he was diagnosed with a psychiatric disorder during active military service, or, that he was treated for any psychiatric symptomatology during active duty.  While the Veteran's DD-214 does not reflect that the Veteran was awarded any medals or awards indicative of service in Vietnam, personnel records do confirm that the Veteran was at DaNang Air Base in Vietnam from June 1965 to October 1965 and that he participated in operations against the VietCong forces while there.  Records also confirm that the Veteran served in the 3rd Medical Battalion (3dMedBn) while in Vietnam and that he also worked as a warehouseman.  

There is also no evidence demonstrating that a psychosis was diagnosed within one year of the Veteran's separation from active duty.  As such, the presumption of in-service incurrence is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  The first post-service evidence of record demonstrating that the Veteran was being treated for a psychiatric condition is a December 1991 private psychiatric evaluation.  According to the report, the Veteran was having a lot of difficulty adjusting to his inability to do what he had done in the past.  The Veteran also reported that anything to do with war upset him but that he was not seeking counseling for this.  The examiner concluded that based on the examination of the Veteran, there was adequate information to support a mental health diagnosis.  The Veteran was diagnosed with a single episode of major depression at this time.  An October 1994 private treatment record assigned an Axis I diagnosis of PTSD, delayed onset.  

The record demonstrates that the Veteran subsequently sought psychiatric treatment from VA on an outpatient basis.  A September 2002 record assigned Axis I diagnoses of a mood disorder and rule out PTSD.  A December 2002 record indicates that the Veteran had symptoms of PTSD.  The Veteran again indicated that he was not interested in seeking psychiatric treatment.  

The Veteran was also afforded a VA psychiatric examination in May 2007.  It was noted that the Veteran served in Vietnam and witnessed combat situations outside of DaNang Air Base.  The Veteran reported being short-tempered and moody with his wife since his separation from active duty.  The Veteran reported that he assisted in a morgue, carrying deceased and severely mutilated bodies off of helicopters into the morgue.  He also testified to assisting in the cleanup of these bodies and then sending them back to the United States.  Finally, the examiner noted that the Veteran reported frequent involvement in guard duty.  The examiner assigned an Axis I diagnosis of PTSD and alcohol abuse, in full remission.  

The Veteran was afforded an additional VA examination for his PTSD in September 2010.  The Veteran agreed that he had not received psychiatric treatment during his military service or for many years following his separation from active duty.  The examiner indicated that the Veteran's psychometric scores were indicative of PTSD.  The examiner noted that the Veteran described many of the same in-service stressors as he did during his previous examination, including his work in a warehouse handling bodies, working on guard duty, and experiencing traumatic war-related events.  The examiner further indicated that the in-service stressors claimed by the Veteran were related to his fear of hostile military activity in Vietnam and that they were fully adequate to support a diagnosis of PTSD.  The examiner assigned an Axis I diagnosis of PTSD and concluded that the Veteran's symptomatology was not severe enough to interfere with occupational and social functioning.  

The examiner then proceeded to indicate that the Veteran's PTSD was most likely caused by or a result of his claimed in-service stressors.  The examiner noted that the Veteran related his PTSD to events that occurred in Vietnam, and the examiner again stressed that, as reported, these events were fully sufficient to support a diagnosis of PTSD.  The examiner also opined that the Veteran's in-service stressor was directly related to his reported experiences as a warehouseman and assisting with morgue duties during his Vietnam service rather than any specific fear of hostile military or terrorist activity.  The examiner then indicated that the Veteran met all the DSM-IV criteria for a diagnosis of PTSD.  

Having considered all of the above evidence, the Board finds that it is at least in equipoise, and as such, service connection for PTSD is warranted.  The Veteran's personnel records confirm that he experienced combat situations while serving in Vietnam.  The Veteran also testified during his September 2003 hearing that he performed activities such as guard duty while serving in Vietnam.  The record also contains a letter from a fellow soldier dated March 2010.  According to this soldier, he served with the Veteran and they witnessed wounded and dead bodies and would perform guard duty, fearing for their lives.  Finally, the September 2010 VA examiner concluded that the Veteran's stressors were related to his fear of hostile military activity.  

As already noted, the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Rather, lay statements alone can be used to establish the occurrence of an in-service stressor.  The evidence of record confirms that the Veteran was in Vietnam and that he was exposed to situations involving operations against the VietCong.  The new regulatory provision only requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  According to the September 2010 VA examiner, the Veteran's symptomatology was related to fear of hostile military activity in Vietnam, and that this activity was fully adequate to support an Axis I diagnosis of PTSD.  As such, the preponderance of the evidence of record demonstrates that, under the revised criteria pertaining to PTSD, the Veteran is entitled to service connection.  

The Board notes that the Veteran's claim was denied in March 2011 because the September 2010 VA examiner also stated that the Veteran's in-service stressor was directly related to his reported experiences as a warehouseman and assisting with morgue duties, rather than due to any "specific" fear of hostile military or terrorist activity.  However, when viewed in light of the full VA examination report, this statement does not demonstrate that the Veteran did not serve in an area where he feared hostile military activity.  The Veteran testified during his examination that his duties as a warehouseman also included guard duty.  Furthermore, the September 2010 VA examiner noted in an earlier paragraph that the Veteran's claimed in-service stressor of working as a warehouseman was in fact directly related to his fear of hostile military activity.  Finally, the VA examiner conceded that the Veteran did serve in an area involving fear of hostile military activity.  Therefore, when viewed in its entirety, the September 2010 VA examination report does relate the Veteran's PTSD to a fear of hostile military activity.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for posttraumatic stress disorder.  The claim is granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


